Case 8:21-cv-00338-CJC-ADS Document 23-7 Filed 05/12/21 Page 1 of 2 Page ID #:157




                         Exhibit 5
 Case 8:21-cv-00338-CJC-ADS Document 23-7 Filed 05/12/21 Page 2 of 2 Page ID #:158




                   Emily Cronin
                   Associate
                   Los Angeles
                   (310) 789-3125
                   ecronin@susmangodfrey.com



Overview

Emily joined Susman Godfrey after clerking for Judge R. Gary Klausner on the U.S. District Court for the
Central District of California. She graduated Order of the Coif from the University of Southern California
Gould School of Law in 2018, where she served as the Executive Notes Editor of the Southern California
Law Review. Before law school, Emily taught middle school math with Teach for America in Detroit. She
earned her undergraduate degree from Colorado College with a major in Middle Eastern Studies.



Education

The University of Southern California Gould School of Law (J.D., Order of the Coif)

The Colorado College (B.A., Middle Eastern Studies)



Clerkship

Honorable R. Gary Klausner, United States District Court, Central District of California, 2018-2019



Honors and Distinctions
  Executive Notes Editor, Southern California Law Review
  Order of the Coif
  Edward and Eleanor Shattuck Award
  Arthur Manella Award




                                                  Page 1 of 1
